J-A16044-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

C.W.,                                    :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
          Appellant                      :
                                         :
              v.                         :
                                         :
T.J.T.,                                  :
                                         :
          Appellee                       :     No. 1957 WDA 2016

               Appeal from the Order Entered December 2, 2016
               in the Court of Common Pleas of Greene County,
                     Civil Division, at No(s): 218 AD 2013

BEFORE: STABILE, J., FORD ELLIOTT, P.J.E., and STRASSBURGER,* J.

MEMORANDUM BY STRASSBURGER, J.:               FILED SEPTEMBER 19, 2017

        C.W. (Mother) appeals from the December 2, 2016 order that denied

her petition to relocate to Washington County with A.A.T. (born in June

2006) and L.M.T. (born in February 2010) (Children, collectively), and

established a custody schedule between Mother and T.J.T. (Father).     We

affirm.

        Mother and Father married in 2005 and divorced in 2015. They each

live in the same school district in Waynesburg, Greene County. Pursuant to

an interim custody order entered by the trial court on December 17, 2015,

Mother and Father shared legal custody, Mother had primary physical

custody, and Father had substantial periods of partial custody.1


1
  The schedule provided for alternating periods of nine overnights with
Mother and five overnights with Father who lives with his wife, E.P.
(Stepmother). Interim Custody Order, 12/17/2015, at ¶ 3(a).


* Retired Senior Judge assigned to the Superior Court
J-A16044-17


      In April 2016, Mother served Father with a notice of proposed

relocation, wherein she indicated that she wished to relocate with Children to

Washington County to live with Mother’s paramour, D.H., in his home there.

Subsequently, Father filed an opposition counter-affidavit, as well as a

petition for contempt.     The trial court held hearings in August and

September 2016, at which it heard testimony from the parties, Children, and

other witnesses regarding Mother’s petition for relocation as well as Father’s

pending motions.

      On December 2, 2016, the trial court entered (1) an opinion and order

denying all of the pending motions, and (2) a custody order providing for

shared legal custody between Mother and Father and alternating periods of

physical custody of nine overnights with Mother followed by five overnights

with Father. Custody Order, 12/2/2016, at 2 (pages unnumbered). Mother

timely filed a notice of appeal, and later a statement of errors complained of

on appeal.2

      Mother presents the following questions for this Court’s review.

            1. Did the trial court abuse its discretion and/or err as a
      matter of law in awarding Father shared legal and shared
      physical custody (five unsupervised overnight visits with
      children) of [C]hildren both of whom have suffered since birth
      from potentially life-threatening allergies to various common
      foods, and some pets in light of its findings that (a) Father
      repeatedly “self-tests” this diagnosis subjecting [C]hildren to

2
  This Court denied Father’s motion to quash the appeal based upon Mother’s
failure to file her statement contemporaneously with the notice of appeal as
required by Pa.R.A.P. 1925(a)(2)(i). Per Curiam Order, 1/12/2017 (citing In
re K.T.E.L., 983 A.2d 745 (Pa. Super. 2009).
                                    -2-
J-A16044-17


     harm (including risk of death); (b) Father repeatedly rejected
     the advice of [C]hildren’s allergy doctor; (c) Father displays an
     obsession with his son’s success at sports to the point of
     rejecting medical advice when the boy is injured; (d) Father
     ignored the court’s orders to attend counseling and (e) Father
     resides with and intends to marry a woman who owned brass
     knuckles, which she attempted to bring into the courtroom[?]

            2. Did the trial court abuse its discretion and/or err as a
     matter of law in rejecting Mother’s request to relocate where the
     proposed relocation would benefit Mother (and therefore
     [C]hildren) financially, where Mother would benefit emotionally,
     where Mother and her boyfriend would be in a position to marry,
     where the relocation would provide [C]hildren with a larger
     home, a larger yard, and the opportunity to attend a better
     school and where the relocation would not interfere with Father’s
     relationship with [C]hildren[?]

           3. Did the trial court abuse its discretion and/or err as a
     matter of law in rejecting Mother’s relocation request based
     solely on the wishes of [C]hildren where all other factors
     establish that relocation is in their best interests[?]

           4. Did the trial court abuse its discretion and/or err as a
     matter of law in rejecting Mother’s relocation request where
     [C]hildren would not be required to change school districts mid-
     year since Mother, who is employed in the area, could have
     transported [C]hildren to and from school for the remainder of
     the year[?]

Mother’s Brief at 6-7 (unnecessary capitalization and suggested answers

omitted).

     We begin with our standard of review.

            In reviewing a custody order, our scope is of the
            broadest type and our standard is abuse of
            discretion. We must accept findings of the trial court
            that are supported by competent evidence of record,
            as our role does not include making independent
            factual determinations. In addition, with regard to
            issues of credibility and weight of the evidence, we
            must defer to the presiding trial judge who viewed

                                    -3-
J-A16044-17


            and assessed the witnesses first-hand. However, we
            are not bound by the trial court’s deductions or
            inferences from its factual findings. Ultimately, the
            test is whether the trial court’s conclusions are
            unreasonable as shown by the evidence of record.
            We may reject the conclusions of the trial court only
            if they involve an error of law, or are unreasonable in
            light of the sustainable findings of the trial court.

      We have stated that

            the discretion that a trial court employs in custody
            matters should be accorded the utmost respect,
            given the special nature of the proceeding and the
            lasting impact the result will have on the lives of the
            parties concerned. Indeed, the knowledge gained by
            a trial court in observing witnesses in a custody
            proceeding cannot adequately be imparted to an
            appellate court by a printed record.

R.L.P. v. R.F.M., 110 A.3d 201, 207-08 (Pa. Super. 2015) (citations

omitted).

      Our legislature has promulgated lists of factors that a court must

consider in fashioning a custody award. See 23 Pa.C.S. §§ 5328(a). The

trial court in the instant case set forth in the opinion filed along with its

custody order the statutory factors and the court’s findings as to each.

      1) Which party is more likely to encourage and permit frequent
      and continuing contact between child and other party.

            Both parties encourage and permit frequent and continuing
            contact with the other, but it seems, only as is spelled out
            in a court order. Mother interprets the orders very strictly.
            Father is compliant in general terms. Both want what they
            can’t have. Mother cooperated in counseling services, but
            Father would not.




                                     -4-
J-A16044-17


     2) Present and past abuse representing a continuing risk of harm
     to child, and which party can provide adequate physical
     safeguards and supervision.

           Given [C]hildren’s allergies, Father presents (at times) a
           continuing risk of harm to both [C]hildren in that he is
           willing to “experiment” with things that do/do not,
           may/may not cause allergic reactions - against medical
           advice.

     3) Parental duties performed by each on behalf of the child.

           Both parents are equally capable of performing all the
           parental duties, except Father will not accept the medical
           advice of [C]hildren’s allergy doctor, which presents a risk.

     4) Need for stability and continuity in education, family life and
     community life.

           Given that custody is being considered along with Mother’s
           relocation petition to another home, in another city, and
           another school district, we must find that with regard to
           [C]hildren’s stability and continuity in education, family life
           and community life, Mother’s current residence, and as the
           primary physical residence of [C]hildren, is more suitable.

     5) Availability of extended family.

           Father has extended family that is available as support,
           but not to any degree that it is an advantage over Mother.
           Though Mother is from out of the area, she makes every
           necessary sacrifice to be available to [Children], with her
           employer[’]s understanding and support [] at all times.

     6) The child’s sibling relationships.

           [C]hildren have always been together and maintain their
           bond with one another. They should not be separated.

           They both enjoy Father’s new child and their new “half-
           sister.”

     7) Well[-]reasoned preference of the child, based on child’s
     maturity and judgment.

                                     -5-
J-A16044-17



           [C]hildren are not too young or immature to have an
           opinion. Both like living with Mother, but neither of them
           want[s] to move.

           They would be ok living with either parent, provided they
           remain in their current school district and close to their
           friends and current activities.

           Both [C]hildren are anxious about the prospects of
           relocating.

     8) Attempts of a parent to turn child against the other, except in
     domestic violence cases.

           We find neither parent is intentional[ly] attempting to turn
           a child against the other parent. But they are certainly
           aware of the parent[s’] fighting, or frustration with each
           other. There has been no[] domestic violence.

     9) Which party [is] more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           [] Children are safe and loved by both families. However,
           to date, Mother has been the more consistent, and
           nurturing in her relationship. This is most important, and
           evident, regarding both [C]hildren’s allergies.

           [C]hildren have formed a healthy relationship with each
           parent, and recognize[] each parent as a natural and
           necessary source of continuing security and love.

     10) Which party is more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of the
     child.

           We find Mother will. She always has, and we believe she
           always will. Father wants to, and does try, but certainly
           comes across as obsessed with his son’s success in sports,
           and in particular wrestling, again, even going so far as to
           disregard medical advice, when injured.

     11) The proximity of the residences of the parties.

                                   -6-
J-A16044-17


          In that the residences are only a half hour apart, distance
          is a non-issue. However, it is an issue and more fully
          described below, that Mother seeks to relocate to another
          county, city and school district.

     12) Each party’s availability to care for the child or ability to
     make appropriate child-care arrangements.

          Both parents are now able to be equally available to care
          for   [C]hildren  and    make      appropriate child-care
          arrangements. However, Mother has always been more
          involved, and dependable, in this regard.

     13) Level of conflict between the parties and the willingness and
     ability of the parties to cooperate with one another.

          Both parties engage in petty behavior, and are unable to
          communicate adequately. The parents engage in a circular
          course of conduct that consistently ramps up the tension
          between them. They know how to “push each other’s
          buttons” -- and they do.

          Father barrages Mother with incessant text messages and
          second guesses her decisions involving [] Children’s
          health.

          Mother will not let [] Children put up a picture of their half-
          sister in her home and will not let Children obtain a cell
          phone so that they may speak directly with Father.

          Father accuses Mother of reading Harry Potter books
          instead of caring for [] Children.

          Mother would not permit Father to have Children for an
          unscheduled weekend so that they may enjoy a family
          barbecue.

          Both parties presented witnesses that disparaged the other
          party.

          One of the more disheartening testimonies presented was
          by Father’s witness, [B.H.], who attempted to blame
          Mother’s concern for the well-being of [C]hildren on
          Mother’s own childhood experience of abuse.

                                   -7-
J-A16044-17



          Neither party presented much evidence [] of cooperation
          toward resolving any of the several issues that plague their
          relationship.

          That despite the severe lack of communication between
          both parties, we find that [] Mother is more likely to
          encourage and permit frequent and continuing contact
          between [] Children and [] Father.

     14) History of drug or alcohol abuse of a party or member of a
     party’s household.

          Both parties have accused the other of alcoholism and/or
          drug use[;], we find it to be non-credible. Though there is
          the occasional use of alcohol by both parents, and heavier
          use by Father, it does not in recent years descend into
          alcohol abuse by either party. There has never been a
          history of drug abuse with either parent or a current
          household member.

     15) The mental and physical condition of a party or member of a
     party’s household.

          The overall mental and physical condition of the parties
          and other members of their households [is] fine.

     16) Any other relevant factor.

          [Here the trial court pointed to its analysis of the factors
          applicable to relocation, discussed infra.]

     17) Consideration of child abuse and involvement with child
     protective services.

          There has been no child abuse or involvement with child
          protective services, by either Mother or Father.

     18) Parental Bonding Factors

          Attachment theory and research has indicated that
          ongoing parental sensitivity and responsiveness are
          important elements in the child’s continuing development.
          In making this assessment, the court must consider the

                                      -8-
J-A16044-17


               extent to which a bond exists between the child and
               parents and, if a bond exists, the impact that severing the
               bond will have on the child by first evaluating the existence
               of a bond, then the impact that severing the bond will have
               on the child.

               There is a strong and appropriate bond between [C]hildren
               and both parents, and they will not be severed, nor should
               they be.

Opinion and Order, 12/2/2016, at 3-7 (pages unnumbered; unnecessary

capitalization omitted).

      What is abundantly clear from the above is that the trial court

considered and carefully weighed all of the factors relevant to the issues

before it. Thus, in order for us to grant Mother relief, she must convince this

Court that “the judgment exercised was manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill will, as shown by the evidence in the

certified record.”     Morgante v. Morgante, 119 A.3d 382, 386-87 (Pa.

Super. 2015). Mother has failed to do so.

      With her first issue, Mother claims that the trial court failed to “put

measures in place to reduce the possibility of harm to [C]hildren.” Mother’s

Brief at 29.     However, the custody order provides that parents “shall both

strictly follow the advice of medical providers, chosen by Mother,” Custody

Order, 12/2/2016, at 1 (pages unnumbered) (unnecessary capitalization

omitted), and further mandates that the parties “pursue co-parenting

educational and/or counseling program opportunities” and “shall follow the

recommendations of any provider to which they are referred.” Id. at 4.


                                        -9-
J-A16044-17


Mother complains that Father has failed to abide by such requirements in the

past, yet fails to acknowledge that the trial court’s opinion clearly informs

Father that he may not ignore the advice of medical providers regarding

Children’s health, and the custody order expressly advises Father that he

may be held in contempt and subject to imprisonment and/or fines if he fails

“to strictly comply” with the order. Id. at 6. Mother has come forth with no

argument or evidence of record to convince us that her proposal that the

trial court require “proof of co-parenting counseling as well as anger

management and medical counseling” would be any more effective than the

means chosen by the trial court.

      Mother’s remaining issues challenge the denial of her petition to

relocate. Mother first questions whether the move to the home of D.H. in

Washington County even fits the definition of a relocation. Mother’s Brief at

30-31.

      Relocation is defined as a “change in a residence of the child which

significantly impairs the ability of a nonrelocating party to exercise custodial

rights.” 23 Pa.C.S. § 5322(a). Although the distance between Waynesburg

and Washington is not far, the move would entail Children residing primarily

in a new city, in a new county, and in a new school district. The trial court

noted that Father is very involved with Children’s school and non-school

extracurricular activities, and that, while Children’s relationship with Father

and his side of the family “could be maintained, it would be less than ideal.”


                                     - 10 -
J-A16044-17


Opinion and Order, 12/2/2016, at 8 (pages unnumbered).           Given these

facts, we hold that Mother’s move qualifies as relocation, and the trial court

properly considered the statutory relocation factors. C.M.K. v. K.E.M., 45
A.3d 417, 426 (Pa. Super. 2012) (holding the mother’s proposed move 68

miles from the father’s residence constitutes a relocation because it “would

break the continuity and frequency of” the father’s involvement with, inter

alia, the child’s school and sport functions).

      Mother next asserts that “since no modification of custody was

contemplated by the move and the trial court reaffirmed primary custody in

Mother, the trial court had no factual or legal basis upon which to deny

Mother’s petition.” Mother’s Brief at 36 (unnecessary capitalization omitted).

      The statute governing relocation provides that the “party proposing

the relocation has the burden of establishing that the relocation will serve

the best interest of the child” as shown by the ten statutory relocation

factors.   23 Pa.C.S. § 5337(i).       The trial court offered the following

discussion of those factors.

      (1) The nature, quality, extent of involvement and duration of
      the child’s relationship with the party proposing to relocate and
      with the non-relocating party, siblings and other significant
      persons in the child’s life.

            Mother’s proposed place of residence is only about 20
            minutes away from her current address, but it would
            necessarily   change     [C]hildren’s     school   district,
            neighborhood, access to friends, and their center of school
            and non-school related extracurricular activities.



                                     - 11 -
J-A16044-17


          Though [C]hildren’s relationship with Father and his other
          family members could be maintained, it would be less than
          ideal, particularly in mid-school year.

          Both parents are involved as much as possible in []
          Children’s daily physical, emotional, developmental,
          education and special needs.

          Both parents are able to make appropriate childcare
          arrangements.

          There is no overriding evidence of either parent attempting
          to turn [Children] against the other.

          Both parents are committed to their employment, and
          though different schedules, both have a continuing,
          healthy and young stabilizing family life.

     (2) The age,    developmental stage, needs of the child and the
     likely impact   the relocation will have on the child’s physical,
     educational      and   emotional     development,  taking   into
     consideration   any special needs of the child.

          Both [C]hildren are especially medically sensitive, and
          needy of care, because of having been born with a
          potentially fatal allergy to various common foods, and
          some pets.

          Both children are happy, articulate, well-behaved, and
          emotionally mature.

          Both excel in most all manner of schooling, social and
          extracurricular activities.

          Son [] is passionate about (and good at) wrestling.

          Daughter [] loves to dance.

          They are funny, and affectionate toward each other. No
          one would ever consider separating them. They are in this
          together.




                                    - 12 -
J-A16044-17


          Both [C]hildren want to maintain a loving relationship with
          their Mother and Father, their extended families and their
          many friends and neighbors.

          Both Children have made it clear in interviews on two
          different occasions that they DO NOT want to relocate. We
          did not see evidence of either parent inappropriate[ly]
          coaching them with regard to their preference.

          Both [C]hildren are agreeable [to] living with either
          parent, provided they remain in their current school district
          and close to their friends and their current activities.

          Both [C]hildren are anxious about the prospects of
          relocating.

          Both [C]hildren have a strong interest in maintaining and
          developing [a] meaningful relationship with [the]
          noncustodial parent.

          Both children want Mommy and Daddy to be happy.

     (3) The feasibility of preserving the relationship between the
     non-relocating party and the child through suitable custody
     arrangements,     considering   the   logistics  and   financial
     circumstances of the parties.

          Money does not create the problems between the parents.
          Parents have very divergent methods of parenting, and are
          equally culpable of not communicating adequately as is
          necessary to preserving the requisite relationships.

          In addition to being against Mother’s relocation, Father is
          very unhappy with the current custody arrangement. That
          he does not have a full half-half [schedule] is offensive to
          him. And in a manner, this is to his credit. But it is to his
          discredit, and incredible, that he is willing to continuously
          self-experiment with [C]hildren’s food and pet allergies,
          and continuously challenge the long-time medical
          diagnosis, and medical advice.

          Father believes that Mother’s strict enforcement of
          [C]hildren’s medical advice is obsessive behavior.       We
          think it worthwhile to also note that Father hasn’t complied

                                  - 13 -
J-A16044-17


          with our prior orders directing him to enroll and cooperate
          in counselling services.

          Though it hasn’t always been perfect, Father currently
          does have the keen and genuine interest of a noncustodial
          parent in sharing in the love and rearing of his children.

          [C]hildren have been provided a loving, stable and
          nurturing relationship with both parents.

     (4) The child’s preference, taking into consideration the age and
     maturity of the child.

          [C]hildren are not too young or immature to have an
          opinion. Both like living with Mother, but neither of them
          want[s] to move.

          [C]hildren have always been together and maintain their
          bond with one another.

          [C]hildren have formed a healthy relationship with each
          parent, and recognize[] each parent as a natural and
          necessary source of continuing security and love.

          [] Children feel safe and loved by both families.

     (5) Whether there is an established pattern of conduct of either
     party to promote or thwart the relationship of the child and the
     other party.

          Both parties engage in petty behavior, and are unable to
          communicate adequately. The parents engage in a circular
          course of conduct that consistently ramps up the tension
          between them. They know how to “push each other’s
          buttons” -- and they do.

          Father barrages Mother with incessant text messages and
          second guesses her decisions involving [] Children’s
          health.

          Mother will not let [] Children put up a picture of their half-
          sister in her home and will not let Children obtain a cell
          phone so that they may speak directly with Father.


                                   - 14 -
J-A16044-17


           Father accuses Mother of reading Harry Potter books
           instead of caring for [] Children.

           Mother would not permit Father to have Children for an
           unscheduled weekend so that they may enjoy a family
           barbecue.

           Both parties presented witnesses that disparaged the other
           party.

           One of the more disheartening testimonies presented was
           by Father’s witness, [B.H.], who attempted to blame
           Mother’s concern for the well-being of [C]hildren on
           Mother’s own childhood experience of abuse.

           Neither party presented much evidence [] of cooperation
           toward resolving any of the several issues that plague their
           relationship.

           That despite the severe lack of communication between
           both parties, we find that [] Mother is more likely to
           encourage and permit frequent and continuing contact
           between [] Children and [] Father.

           We find no present or past physical abuse by either party
           or by a member of a party’s household.

           Both parties have accused the other of alcoholism and/or
           drug use. We find it to be non-credible. Though there is
           the occasional use of alcohol by both parents, and heavier
           use by Father, it does not in recent years descend into
           alcohol abuse by either party. There has never been a
           history of drug abuse with either parent or a current
           household member.

     (6) Whether the relocation will enhance the general quality of life
     for the party seeking the relocation, including, but not limited to,
     financial or emotional benefit or educational opportunity.

           Mother is seeking to set up housekeeping with [D.H.], in
           his home, which is paid for, and where he has lived for
           decades. It would obviously be cheaper for her, which in
           turn frees up resources that might be used to benefit


                                    - 15 -
J-A16044-17


           [C]hildren.  [D.H.] will not move further           south   to
           Waynesburg, because he works to the north.

           Mother would benefit emotionally by relocating. She and
           [D.H.] would then be able to better begin to consider the
           long term plans of marriage. [C]hildren always benefit by
           having happy, stable parents, but Mother and [D.H.] now
           have no immediate plans to marry.

     (7) Whether the relocation will enhance the general quality of life
     for the child, including, but not limited to, financial or emotional
     benefit or educational opportunity.

           Mother believes the relocation will benefit [C]hildren by
           providing a bigger house, a bigger yard, and the
           opportunity to attend a “better school.”

           Father opposes the relocation [], as he believes that before
           [C]hildren should be allowed to be relocated, he can
           provide a more stable living circumstance with him, his
           fiancé and their newborn.

     (8) The reasons and motivation of each party for seeking or
     opposing the relocation.

           Both parents are sincere in their reasons and motivations.

           Mother desires to relocate in order to live with and further
           pursue a relationship with her credible boyfriend of 2
           years, [D.H.].     [D.H.] is an established, stable and
           employed individual who has indicated to this court that he
           wants to provide a long-term home for both Mother and []
           Children. [D.H.], however, has also testified that he will
           not relocate to Greene County due to his employment and
           family history in Washington County.

           Mother proposes to travel to Waynesburg for her
           employment.      It is acknowledged that if Father had
           primary physical custody, during custody with Mother, she
           could transport children to Central Greene School, to and
           from her employment in Waynesburg. There are longer
           bus rides, in Greene County.



                                    - 16 -
J-A16044-17


     (9) The present and past abuse committed by a party or
     member of the party’s household and whether there is a
     continued risk of harm to the child or an abused party.

           There are no allegations nor history of abuse.

           Neither parent presents a continuing risk of harm.

           However we are convinced that Father’s fiancé showed at
           least very poor judgment by attempting to carry with her
           into the courthouse a set of brass knuckles, which are
           illegal to possess in Pennsylvania, and which were
           confiscated by courthouse security.

           Generally speaking, each parent performs [his or her]
           responsibilities well.

     (10) Any other factor affecting the best interest of the child.

           We note that [C]hildren’s health and safety are the
           paramount consideration in this analysis and as both
           [C]hildren have been diagnosed since birth with potentially
           life-threatening allergies to various common foods, and
           some pets[;] we embrace Mother's strict application of
           medical advice.

           Mother has always been more involved with [] Children's
           health, education and welfare, and we can’t imag[ine] that
           changing.

           Father ignored this court’s order to attend counseling.

           We also denounce Father’s “self-testing” of [C]hildren’s
           allergies, as very risky business, and inappropriate. Father
           does not know best in this regard. Though [] Father
           seeking to reduce [C]hildren’s dependency on prescription
           medications is commendable, such a goal can only be done
           with sound medical advice.

           Except for the important allergy issue, Father seems to be
           really ready to be a father to [C]hildren. However, there is
           little indication that he is really ready to maturely
           communicate with [] Mother [].          Anger management


                                    - 17 -
J-A16044-17


            counseling would do him, and his former wife, and
            therefore [C]hildren, well.

            But otherwise, both parents are likely to maintain a loving,
            stable, consistent and nurturing relationship.

            Both parents are reasonably available to attend to
            [Children’s] daily physical, emotional and developmental
            needs.

            Both parents are reasonably available to care for
            [Children], or make appropriate child-care arrangements.

            All residences are within a reasonable           distance   to
            childcare, but not necessarily to each other.

            There are no mental or physical conditions of either party,
            or a party’s household, that restricts their care of the child.

            Except for Father’s attitude regarding the allergies, both
            parents are capable of making rational child[-]rearing
            decisions.

            Both parents are able to provide love and care for
            [C]hildren.

            Both parents seek no less than an equal, continuing, active
            and healthy involvement in [Children’s lives].

Opinion and Order, 12/2/2016, at 8-14 (pages unnumbered; unnecessary

capitalization omitted).

      From the above, it is clear that the trial court had a legal and factual

basis for concluding that the relocation would not serve Children’s best

interests: they both feared and adamantly opposed moving away from their

school and friends. See 23 Pa.C.S. § 5337(h)(4) (requiring the court to

consider “The child’s preference, taking into consideration the age and

maturity of the child.”); Opinion and Order, 12/2/2016, at 10 (pages

                                     - 18 -
J-A16044-17


unnumbered) (“[C]hildren are not too young or immature to have an

opinion.”); id. at 14 (“[C]hildren have expressed extreme reluctance and

anxiety at leaving their school, friends, and half-sister[.]”).

      Mother next argues that it was an abuse of discretion for the trial court

to base its decision “solely on the wishes of children where all other factors

establish that relocation is in their best interests.”     Mother’s Brief at 37

(capitalization omitted).

      As discussed above, the trial court considered all of the relevant

factors in making its decision.      Many of the factors were neutral as to

Children.    The main difference for Children would be the change in

neighborhood and school.      Because Mother failed to present evidence that

the new school district in Washington County is significantly better than their

current school district, or that the increase in money available to her in

residing with D.H. will improve their quality of life, she offered nothing to

outweigh the negative effect the change in schools would have on Children. 3

      While it certainly seems that the trial court believed that Mother would

benefit from the relocation, she failed to convince the trial court that the



3
  With her last issue, Mother claims that the trial court’s reliance upon the
fact that Children would have to change schools mid-year was erroneous,
because Mother could have driven them to their old school for the remainder
of the term. Mother’s Brief at 39-40. Because the 2016-2017 school year
has been completed, the issue is moot. In any event, the trial court’s
ultimate determination is not undermined by its observation that that the
effects would have been even more harsh on Children had they moved mid-
semester; Mother’s proposal was only a temporary fix.
                                      - 19 -
J-A16044-17


move is in Children’s best interests. For the reasons discussed above, we

discern no error or abuse of discretion in the trial court’s determination.

      Order affirmed.

      Judge Stabile joins.

      PJE Ford Elliott files a dissenting memorandum statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/19/2017




                                     - 20 -